Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed 1/8/2021 has been entered
Claims 1-12 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 9/28/2015. It is noted, however, that applicant has not filed a certified copy of the EP 15187172.0 application as required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit configured to” and “connection module adapted to” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “Control unit” and “connection module” have well understood structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, and 9-12 are rejected under 35 U.S.C 103 as being unpatentable over Balasubramanian (US 2009/0247170) in view of Ekici (US 2011/0205932) and Teyeb (US 2014/0092866).

Regarding Claim 1, Balasubramanian teaches a method of operating a mobile terminal in a telecommunications network comprising a plurality of cells, the method comprising (Balasubramanian, Fig 1, paragraph 31, a communication system 100 
storing a cell preference list comprising a preferred cell from the plurality of cells in the telecommunications network (Balasubramanian, Fig 1, paragraph 33, a small base station (SBS) access data structure 118 is updated and referenced to determine if the femtocell 108 is on a “white list” 120, a “gray list” of restricted use” 120, or a “black list” 122, paragraph 39, SBS access data structure can be PUZL (Preferred User Zone List) databases); 
generating a plurality of measurements by the mobile terminal, each of the plurality of measurements variable relative to a coverage area of the at least one serving cell (Balasubramanian, Fig 2, paragraph 41, the mobile station enters a specific user zone in step 222, in block 228 the frequency of checks can be higher frequency since the mobile station expects to acquire a preferred femto system, hence the probability of being within range and finding a preferred femto system is higher, conversely in block 220 the checks may be less frequent since the mobile station is not yet in a user zone where it would expect to find a femto system, the mobile station would determine that it’s in the specific user zone of step 222 by the scanning that it’s performing, which is a measurement available to the mobile station);
determining a probability of the mobile terminal being within range of the preferred cell, the probability based on the plurality of measurements and already available to the mobile terminal or the telecommunications network (Balasubramanian, Fig 2, paragraph 41, if the mobile station enters a specific user zone in step 222, then at 
repeatedly performing actions to find the preferred cell, wherein an interval between actions is dependent on the determined probability (Balasubramanian, Fig 2, paragraph 41, if the mobile station enters a specific user zone in step 222, then at block 226 the mobile station scans to find the femto system(s) associated with the user zone and continually checks whether the conditions for the femto system scans remain satisfied in block 228, the frequency of checks can be higher frequency in block 228 since the mobile station expects to acquire a preferred femto system, hence the probability of being within range and finding a preferred femto system is higher, conversely in block 220 the checks may be less frequent since the mobile station is not yet in a user zone where it would expect to find a femto system); and 
connecting to the preferred cell (Balasubramanian, Fig 2, paragraph 41, if the mobile station finds a femto system as depicted at step 230 then state 208 is entered wherein the mobile station is associated with the femto system).

    PNG
    media_image1.png
    639
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    630
    836
    media_image2.png
    Greyscale


(generating a plurality of measurements by the mobile terminal) as configured by at least one serving cell proximate the estimate route in the plurality of cells, (each of the plurality of measurements variable relative to a coverage area of the at least one serving cell);
estimating a route taken by the mobile terminal; 
(determining a probability of the mobile terminal being within range of the preferred cell) using the estimated route, (the probability based on at least one measurement) relative to the estimated route and (already available to the mobile terminal or the telecommunications network);
However Ekici teaches the below limitations:
estimating a route taken by the mobile terminal (Ekici, Fig 6, paragraph 46, in step 614 that current cell information from step 612 (current location) is added to a current path track list, at step 616 the current path track list is compared to the stored track lists, at step 618 that the proximity of the device home cell is determined by matching the current path to one of the stored track lists, however if proximity cannot be inferred by the current path not matching a stored path, then the method returns to step 612 to continue compiling current path information, therefore the estimated path is the stored path while the current path continues to match the stored path by result of the matching); 
(determining a probability of the mobile terminal being within range of the preferred cell) using the estimated route, (the probability based on the plurality of paragraph 43, each stored path has a reliability measure associated with it of finding the home cell,  a high scanning rate (scanning profile) can be associated with this stored path when the device is at the end of the stored path, hence the probability of finding the home cell is adjusted as the user traverses the stored path, and there would be a higher probability of finding the home cell when the device is at the end of the stored path rather than at the beginning, and the scanning rate (profile) is adjusted accordingly);

    PNG
    media_image3.png
    546
    671
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balasubramanian by adding determining an estimated route and a probability of the UE proximity to the preferred cell using this estimated route as taught by Ekici.    Because Balasubramanian and Ekici teach cell selection, and specifically Ekici teaches determining an estimated route and an associated probability of the UE proximity to the preferred cell using this estimated route for the benefit of the analogous art of a method for detecting a target cell by a mobile device (Ekici, abstract).
Balasubramanian and Ekici do not explicitly teach the below limitation:

However Teyeb (US 2014/0092866) teaches the below limitation:
(generating a plurality of measurements by the mobile terminal) as configured by at least one serving cell proximate the estimate route in the plurality of cells, (each of the plurality of measurements variable relative to a coverage area of the at least one serving cell) (Teyeb, paragraph 88, the source eNB configures the UE measurement procedures, this may be done either when the UE first connects to an eNB, as part of a HO command, or later by sending measurement reconfigurations, since the UE connects to the eNB/serving cell, the eNB/serving cell is on the estimated path of the UE);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balasubramanian and Ekici by adding a serving cell configuring measurements by a UE as taught by Teyeb.    Because Balasubramanian, Ekici, and Teyeb teach cell selection, and specifically Teyeb teaches a serving cell configuring measurements by a UE for the benefit of the analogous art of providing a handover for a subset of bearers associated with the wireless terminal (Teyeb, abstract).




Regarding Claim 3, Balasubramanian, Ekici, and Teyeb further teach wherein the interval between actions decreases as the probability of the mobile terminal being within range of the preferred cell increases (Balasubramanian, Fig 2, paragraph 41, if the mobile station enters a specific user zone in step 222, then at block 226 the mobile station scans to find the femto system(s) associated with the user zone and continually checks whether the conditions for the femto system scans remain satisfied in block 228, the frequency of checks can be higher frequency in block 228 since the mobile station expects to acquire a preferred femto system, hence the probability of being within range and finding a preferred femto system is higher, conversely in block 220 the checks may be less frequent since the mobile station is not yet in a user zone where it would expect to find a femto system, Ekici, Fig 4, paragraph 43, if it is probability of a path is higher for finding the home cell, then a relative high scanning frequency is used).

Regarding Claim 5, Balasubramanian teaches a mobile terminal comprising: 
a store for storing a cell preference list comprising a preferred cell from a plurality of cells in a telecommunications network (Balasubramanian, Fig 9, paragraph 82, device memory 910 of UE 900, Fig 1, paragraph 33, a small base station (SBS) access data structure 118 is updated and referenced to determine if the femtocell 108 is on a “white list” 120, a “gray list” of restricted use” 120, or a “black list” 122, paragraph 39, SBS access data structure can be PUZL (Preferred User Zone List) databases), and a plurality of measurements by the mobile terminal, each of the plurality of 
a control unit configured to estimate a probability of the mobile terminal being within range of the preferred cell, to determine the probability of the mobile terminal being within range of the preferred cell, the probability based on the plurality of measurements and already available to the mobile terminal or the telecommunications network, and to repeatedly perform actions to find the preferred cell, wherein an interval between actions is dependent on the determined probability (Balasubramanian, Fig 9, paragraph 82, transmission processor 908 of UE 900, Fig 2, paragraph 41, if the mobile station enters a specific user zone in step 222, then at block 226 the mobile station scans to find the femto system(s) associated with the user zone and continually checks whether the conditions for the femto system scans remain satisfied in block 228, the frequency of checks can be higher frequency in block 228 since the mobile station expects to acquire a preferred femto system, hence the probability of being within range and finding a preferred femto system is higher, conversely in block 220 the checks 
a connection module adapted to connect the mobile terminal to the preferred cell (Balasubramanian, Fig 9, paragraph 82, antenna 902, receiver 904, and transmitter 920 of UE 900, Fig 2, paragraph 41, if the mobile station finds a femto system as depicted at step 230 then state 208 is entered wherein the mobile station is associated with the femto system).
Balasubramanian does not explicitly teach the below limitations:
(a store for storing a cell preference list comprising a preferred cell from a plurality of cells in a telecommunications network, and a plurality of measurements by the mobile terminal) as configured by at least one serving cell proximate the estimate route in the plurality of cells, (each of the plurality of measurements variable relative to a coverage area of the at least one serving cell);
(a control unit configured to estimate) a route taken by the mobile terminal and (a probability of the mobile terminal being within range of the preferred cell, to determine the probability of the mobile terminal being within range of the preferred cell) using the estimated route, (the probability based on the plurality of measurements and already available to the mobile terminal or the telecommunications network, and to repeatedly perform actions to find the preferred cell, wherein an interval between actions is dependent on the determined probability);

(a control unit configured to estimate) a route taken by the mobile terminal and (a probability of the mobile terminal being within range of the preferred cell, to determine the probability of the mobile terminal being within range of the preferred cell) using the estimated route, (the probability based on the plurality of measurements and already available to the mobile terminal or the telecommunications network, and to repeatedly perform actions to find the preferred cell, wherein an interval between actions is dependent on the determined probability) (Ekici, Fig 6, paragraph 46, in step 614 the current cell information from step 612 (current location) is added to a current path track list, at step 616 the current path track list is compared to the stored track lists, at step 618 that the proximity of the device home cell is determined by matching the current path to one of the stored track lists, however if proximity cannot be inferred by the current path not matching a stored path, then the method returns to step 612 to continue compiling current path information, therefore the estimated path is the stored path while the current path continues to match the stored path by result of the matching, the current location would be the measurements already available to the UE, paragraph 43, each stored path has a reliability measure associated with it of finding the home cell,  a high scanning rate (scanning profile) can be associated with this stored path when the device is at the end of the stored path, hence the probability of finding the home cell is adjusted as the user traverses the stored path, and there would be a higher probability of finding the home cell when the device is at the end of the stored path rather than at the beginning, and the scanning rate (profile) is adjusted accordingly);

Balasubramanian and Ekici do not explicitly teach the below limitation:
(a store for storing a cell preference list comprising a preferred cell from a plurality of cells in a telecommunications network, and a plurality of measurements by the mobile terminal) as configured by at least one serving cell proximate the estimate route in the plurality of cells, (each of the plurality of measurements variable relative to a coverage area of the at least one serving cell);
However Teyeb teaches the below limitation:
(a store for storing a cell preference list comprising a preferred cell from a plurality of cells in a telecommunications network, and a plurality of measurements by the mobile terminal) as configured by at least one serving cell proximate the estimate route in the plurality of cells, (each of the plurality of measurements variable relative to a coverage area of the at least one serving cell) (Teyeb, paragraph 88, the source eNB configures the UE measurement procedures, this may be done either when the UE first connects to an eNB, as part of a HO command, or later by sending measurement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balasubramanian and Ekici by adding a serving cell configuring measurements by a UE as taught by Teyeb.    Because Balasubramanian, Ekici, and Teyeb teach cell selection, and specifically Teyeb teaches a serving cell configuring measurements by a UE for the benefit of the analogous art of providing a handover for a subset of bearers associated with the wireless terminal (Teyeb, abstract).

Regarding Claim 7, Balasubramanian, Ekici, and Teyeb further teach wherein the interval between actions decreases as the probability of the mobile terminal being within range of the preferred cell increases (Balasubramanian, Fig 2, paragraph 41, if the mobile station enters a specific user zone in step 222, then at block 226 the mobile station scans to find the femto system(s) associated with the user zone and continually checks whether the conditions for the femto system scans remain satisfied in block 228, the frequency of checks can be higher frequency in block 228 since the mobile station expects to acquire a preferred femto system, hence the probability of being within range and finding a preferred femto system is higher, conversely in block 220 the checks may be less frequent since the mobile station is not yet in a user zone where it would expect to find a femto system, Ekici, Fig 4, paragraph 43, if it is probability of a path is higher for finding the home cell, then a relative high scanning frequency is used).

Regarding Claim 9, Balasubramanian, Ekici, and Teyeb further teach wherein when the probability is high, repeatedly performing actions comprises taking at least one additional measurement not made when the probability is low (Ekici, Fig 6, paragraphs 46-47, based on the proximity decision in step 618 that the UE is near the home cell, the rate of searching for the target home cell may be increased at step 622).

Regarding Claim 10, Balasubramanian, Ekici, and Teyeb further teach further comprising: 
setting a probability threshold for the mobile terminal being within range for a connection with the preferred cell (Ekici, paragraph 43, each stored path has a reliability measure associated with it, the reliability being the probability that the home cell is found and selected, for example the reliability rating of path 1 may be 95%); and 
evaluating the determined probability against the probability threshold, wherein repeatedly performing actions to find the preferred cell further is conducted when the determined probability meets the probability threshold (Ekici, paragraph 43, each stored path has a reliability measure associated with it, the reliability being the probability that the home cell is found and selected, for example the reliability rating of path 1 may be 95%, if the device detects that the user is on this stored path, then a higher scanning rate can be used).

Regarding Claim 11, Balasubramanian, Ekici, and Teyeb further teach wherein when the probability is high, repeatedly performing actions comprises taking at least 

Regarding Claim 12, Balasubramanian, Ekici, and Teyeb further teach wherein the control unit is further configured to: 
set a probability threshold for the mobile terminal being within range for a connection with the preferred cell (Ekici, paragraph 43, each stored path has a reliability measure associated with it, the reliability being the probability that the home cell is found and selected, for example the reliability rating of path 1 may be 95%); and 
evaluate the determined probability against the probability threshold, wherein repeatedly perform actions to find the preferred cell is conducted when the determined probability meets the probability threshold (Ekici, paragraph 43, each stored path has a reliability measure associated with it, the reliability being the probability that the home cell is found and selected, for example the reliability rating of path 1 may be 95%, if the device detects that the user is on this stored path, then a higher scanning rate can be used).

Claims 2 and 6 are rejected under 35 U.S.C 103 as being unpatentable over Balasubramanian (US 2009/0247170), Ekici (US 2011/0205932), and Teyeb (US 2014/0092866), and further in view of Morrison (US 2014/0286213).

Regarding Claim 2, Balasubramanian, Ekici, and Teyeb further teach wherein the interval between actions is dependent on a predicted location (Balasubramanian, Fig 9, paragraph 82, transmission processor 908 of UE 900, Fig 2, paragraph 41, if the mobile station enters a specific user zone in step 222, then at block 226 the mobile station scans to find the femto system(s) associated with the user zone and continually checks whether the conditions for the femto system scans remain satisfied in block 228, the frequency of checks can be higher frequency in block 228 since the mobile station expects to acquire a preferred femto system, hence the probability of being within range and finding a preferred femto system is higher, conversely in block 220 the checks may be less frequent since the mobile station is not yet in a user zone where it would expect to find a femto system);
Balasubramanian, Ekici, and Teyeb do not explicitly teach the below limitation:
(wherein the interval between actions is dependent on a predicted location) and a speed of the mobile terminal;
However Morrison teaches the below limitation:
(wherein the interval between actions is dependent on a predicted location) and a speed of the mobile terminal (Morrison, Fig 8, paragraph 113, at step 855, if the UE determines that it is in pedestrian mode, the UE reduces the scan rate for the available local wireless network, the new scan rate may be based on the velocity of the UE);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balasubramanian, Ekici, and Teyeb by adding scanning rate being dependent on the speed of the UE as taught by 

Regarding Claim 6, Balasubramanian, Ekici, and Teyeb further teach wherein the interval between actions is dependent on a predicted location (Balasubramanian, Fig 9, paragraph 82, transmission processor 908 of UE 900, Fig 2, paragraph 41, if the mobile station enters a specific user zone in step 222, then at block 226 the mobile station scans to find the femto system(s) associated with the user zone and continually checks whether the conditions for the femto system scans remain satisfied in block 228, the frequency of checks can be higher frequency in block 228 since the mobile station expects to acquire a preferred femto system, hence the probability of being within range and finding a preferred femto system is higher, conversely in block 220 the checks may be less frequent since the mobile station is not yet in a user zone where it would expect to find a femto system);
Balasubramanian, Ekici, and Teyeb do not explicitly teach the below limitation:
(wherein the interval between actions is dependent on a predicted location) and a speed of the mobile terminal;
However Morrison teaches the below limitation:
(wherein the interval between actions is dependent on a predicted location) and a speed of the mobile terminal (Morrison, Fig 8, paragraph 113, at step 855, if the UE 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balasubramanian, Ekici, and Teyeb by adding scanning rate being dependent on the speed of the UE as taught by Morrison.    Because Balasubramanian, Ekici, Teyeb, and Morrison teach cell selection, and specifically Morrison teaches scanning rate being dependent on the speed of the UE for the benefit of the analogous art of managing power consumption of a UE while providing location services (Morrison, abstract).

Claims 4 and 8 are rejected under 35 U.S.C 103 as being unpatentable over Balasubramanian (US 2009/0247170), Ekici (US 2011/0205932), and Teyeb (US 2014/0092866), and further in view of Ishikawa (US7,693,106).

Regarding Claim 4, Balasubramanian, Ekici, and Teyeb teach all the limitations of parent claim 1, but do not explicitly teach wherein the preferred cell has an associated priority, and determining the interval between actions is dependent on the priority of the preferred cell;
However Ishikawa teaches wherein the preferred cell has an associated priority, and determining the interval between actions is dependent on the priority of the preferred cell (Ishikawa, column 15 lines 1-27, the mobile station can determine the perch search frequency for each base station, a higher priority base station is searched 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balasubramanian, Ekici, and Teyeb by adding scanning rate being dependent on priority as taught by Ishikawa.    Because Balasubramanian, Ekici, Teyeb, and Ishikawa teach cell selection, and specifically Ishikawa teaches scanning rate being dependent on priority for the benefit of the analogous art of a neighboring base station information update method (Ishikawa, column 1, Field of the Invention).

Regarding Claim 8, Balasubramanian, Ekici, and Teyeb teach all the limitations of parent claim 5, but do not explicitly teach wherein the preferred cell has an associated priority, and determining the interval between actions is dependent on the priority of the preferred cell;
However Ishikawa teaches wherein the preferred cell has an associated priority, and determining the interval between actions is dependent on the priority of the preferred cell (Ishikawa, column 15 lines 1-27, the mobile station can determine the perch search frequency for each base station, a higher priority base station is searched at a higher frequency and a lower priority base station is searched at a lower frequency);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Balasubramanian, Ekici, .

Response to Arguments
Applicant's arguments have been fully considered.  Applicant’s arguments regarding the existing limitations are respectfully not persuasive.   Applicant’s arguments regarding the added limitation in the independent claims are respectfully moot as new grounds of rejection are used.
For independent claim 1, and similarly for independent claim 5, Applicant argues that Balasubramanian and Ekici do not teach the below limitation (Remarks, page 8 paragraph 2):
 “determining a probability of the mobile terminal being within range of the preferred cell using the estimated route, the probability based on at least one measurement relative to the estimated route”    
Applicant argues that Ekici, Fig 6 step 616, paragraph 43, teaches the current path track list is compared to the stored track lists, and thus the comparison is not relative to the current path as either the current path matches one of the known stored paths or it doesn’t (Remarks, page 8 paragraph 4).   However the comparison is relative to the current path, because in step 616 the current path is compared to the stored track lists.    In fact, the current invention also teaches comparing a current path to a stored path.  For example, in the pre-grant publication of 
For independent claim 1, and similarly for independent claim 5, Applicant argues that there is not a rationale to combine Balasubramanian (US 2009/0247170) and Ekici (US determining whether the UE is in a specific user zone, and if so, then increasing the rate of scanning as it’s higher probability to find the preferred cell (Remarks, page 8 paragraph 1-2 and page 9 paragraph 1).   However, Balasubramanian and Ekici both teach cell selection and determination of a probability that the user is in the area of the home cell, and Ekici would teach an estimated route and an associated probability of the UE proximity to the preferred cell using this estimated route.   Therefore Applicant’s argument is respectfully not persuasive.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Wirtanen (US 2011/0212724)

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412